There is no bill of exceptions in the record upon which this appeal is rested. The submission of the cause in this court is upon the record proper only.
The statute, however, makes it the duty of the appellate courts to consider all questions apparent on the record,or reserved by bill of exceptions. Section 3258, Code 1923.
On this appeal the appellant makes the insistence that "the judgment of the court is void based upon the verdict of the jury, since it is impossible from the verdict of the jury to say what they found her guilty of for the defendant was charged with the offense of assault and battery."
The verdict of the jury was: "We the jury find the defendant guilty, and assess a fine of one dollar." The judgment entry is in regular form and substance, and the fact that the words, "as charged in the indictment," were not added by the jury to its verdict, is immaterial. The verdict was responsive to the issue, ascertained and declared the guilt of the defendant, and the law supplies the words by referring the finding of the jury to the indictment and the offense charged therein. This identical question has been settled by this court, and the Supreme Court. See the case of Hovey Gulledge v. State, ante, p. 332, 160 So. 556, and cases cited.
The insistence of appellant is without merit and may not be sustained.
The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed. *Page 334